This case came before the court on plaintiff’s motion to transfer the case to the United States District Court for the Eastern District of Virginia at Norfolk, filed November 4, 1964, after having been argued and submitted on a rule to show cause why the petition should not be dismissed on November 2,1964. Inasmuch as plaintiffs have reduced the amount of their claim based on the taking of property to an amount less than $10,000, and since the remainder of the claim falls under, the Federal Tort Claims Act, the court on November 10, 1964, ordered that the rule to show cause issued herein be discharged, that the motion of plaintiffs to transfer be granted and the case be transferred to the United States District Court for the Eastern District of Virginia at Norfolk.